Citation Nr: 0125645	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. B. Werdal, Counsel



INTRODUCTION

The appellant served on active duty from March 17 to April 
27, 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) regional office (RO) in Boston Massachusetts.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A review of the record shows that the service entrance 
examination report contains no history of any low back 
problems.  The spine was clinically evaluated as normal.  The 
appellant was seen at the dispensary on several occasions in 
April 1999 for low back complaints.  The clinical history 
reflected that he had sustained a fracture of the L5 while 
skiing in 1995.  The diagnosis was spondylolysis at the L5.  
The appellant was discharged from the service in March 1999.  
A private medical report, dated in July 2001, is to the 
effect that the veteran's low back disability is causally 
related to a running injury during service in March 1999.  In 
view of these facts the Board is of the opinion that 
additional development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  It is requested that the RO furnish 
the appellant the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
low back, to include both prior and 
subsequent to his military service.  The 
RO is requested to obtain all records not 
on file.

3.  A VA examination should be conducted 
by an orthopedist to ascertain the 
etiology and severity of any low back 
disability.  In addition to X-ray studies 
of the lumbosacral spine, any other 
testing deemed necessary should be 
performed.  The claims folder and a copy 
of this remand should be made available to 
the examiner in conjunction with the 
examination.  

Following the examination it is requested 
that the examiner render opinions as to 
the following:

a)  Whether any low back disability 
diagnosed is acquired, or is congenital or 
developmental in nature?

b)  When was any low back disability 
diagnosed initially manifested?

c)  If manifested prior to entry into 
active duty, whether it is as likely as 
not that the preservice low back 
disability underwent a chronic increase in 
severity beyond natural progression during 
active duty?

The examiner's attention is directed to 
the July 2001 statement from Dr. W.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



